Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00321-CV

                           ALMANZA BUSINESS GROUP, LLC,
                                     Appellant

                                               v.

                            CBI LOGISTIC SERVICES L.L.C.,
                                      Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013-CVF-001798 D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, CBI Logistics Services L.L.C., recover its costs of
this appeal from appellant, Almanza Business Group, LLC.

       SIGNED May 15, 2019.

                                                _____________________________
                                                Rebeca C. Martinez, Justice